Case 1:19-cv-04734-DLI-SMG Document 7-4 Filed 09/13/19 Page 1 of 2 PageID #: 64




                            EXHIBIT "C"
     Case 1-19-43618-cec Doc 23 Filed 08/12/19 Entered 08/13/19 08:00:05
Case 1:19-cv-04734-DLI-SMG Document 7-4 Filed 09/13/19 Page 2 of 2 PageID #: 65



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 In re:
                                                   Chapter 13
 PERSEFONE MANDELOS,
                                                   Case No. 19-43618 (CEC)
                                 Debtor.


                         ORDER DISMISSING CHAPTER 13 CASE

          WHEREAS, on June 12, 2019, Persefone Mandelos (the “Debtor”), filed a voluntary

petition under Chapter 13 of Title 11 of the United States Code (“Bankruptcy Code” or the

“Code”);

          WHEREAS, on August 12, 2019, the Debtor, through her attorneys, Morrison Tenenbaum

PLLC, filed a Motion for Voluntary Dismissal and now seeks the entry of an order dismissing this

case pursuant to section 1307(b) of Title 11 of the Bankruptcy Code, and; now it is therefore

          ORDERED, that the Debtor’s Chapter 13 petition, Case No. 19-43618 (CEC) is hereby

DISMISSED pursuant to section 1307(b) of the Bankruptcy Code.




                                                              ____________________________
  Dated: Brooklyn, New York                                           Carla E. Craig
         August 12, 2019                                      United States Bankruptcy Judge
